PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/854,220
Filing Date: 4/21/2020
Appellant(s): Peterson, Jeffrey A.



__________________

Robert J. Sovesky (Registration No: 73,798)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action (Final Rejection) dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Withdrawn Rejections
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:

(2.1) The 103(a) rejection of dependent Claim 3 has been withdrawn in view of Appellant’s arguments.
(3) Restatement of Rejection
	The following restated final rejection may be updated to include any changes, if any, indicated in section (2) in view of appellant’s arguments presented in the instant appeal brief.

					********************

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐4 and 6‐28 are pending.
Claims 1‐4, 6‐7, 17, 19, 21‐22, and 25‐28 are being examined.
Claims 8‐16, 18, 20, and 23‐24 are withdrawn from consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐2, ‐7, 17, 19, 21‐22, and 25‐28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonewitz et al (US5926268) in view of Sones et al (US2008/0273086).

Regarding claims 1 and 21, Bonewitz et al teaches a system for autonomously defining regions of interest for a container, the system comprising:
a detector for capturing feature data of the container; and
(Bonewitz et al, Figs. 1-4; side wall inspection, side wall cameras 168)
a computer system in communication with the detector, wherein the computer system is programmed to:
	identify edges of the container from the captured feature data, including transforming the captured feature data into a silhouette of the container;
(Bonewitz et al, Fig. 8; steps edge detection 226 and connect edges and create objects 228 => “a silhouette of the container”; “For example, as is known in the container manufacturing industry, each container 114 will typically include an identifying pattern that identifies the particular mold of container molding apparatus 118 in which it originated. Preferably, inspection station 122 includes a mold number reader for identifying these identifying patterns”, c3:40-50)
	locate features on the edges of the container;
	
	define the regions of interest for a dimensional measurement of the container based on the located features, including determining which located features to include in the region of interest based on the measurement category.
(Bonewitz et al, Fig. 8; connect edges and create objects 228, determine size and shape of objects 232, determine if defective 236; “inspect container 114 for defects or undesirable production trends as a function of the size, shape and location of the detected objects. Preferably, computer 144 executes different inspection algorithms which are suited for detection of different types of defects”, c11:50-60; different types of defects => features; “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27]; Fig. 8, define area of interest 220; Fig. 10, c10:5-20)
	Bonewitz et al does not expressly disclose but Sones et al teaches:
	classify the features on the edges of the container into measurement categories; and
(Sones et al, “The Control now determines whether the cluster is a check or a blister”, [0021]; Fig. 12, after determining a check or a blister at 90, perform various measurements with different sets of predetermined thresholds for checks or blisters, [0032-0033])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sones et al into the system or method of Bonewitz et al in order to classify different types of defects using image analysis for performing corresponding measurement methods. The combination of Bonewitz et al and Sones et al also teaches other enhanced capabilities.

Regarding claim 2, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the computer system is programmed to utilize at least one of chain code, raster scanning, Sobel edge detection, thresholding, and edge extraction to locate features on the edges of the container.
(Bonewitz et al, see comments on claim 1)







Regarding claim 4, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the computer system is programed to locate features on the edges of the container comprises
the computer system programmed to locate at least one of a concave region and a convex region from the captured feature data.
(Bonewitz et al, see comments on claim 1; “inspect container 114 for defects or undesirable production trends as a function of the size, shape and location of the detected objects. Preferably, computer 144 executes different inspection algorithms which are suited for detection of different types of defects”, c11:50-60; Fig. 9, a bottle having concave regions and convex regions)

Regarding claim 6, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the features comprise at least one of a horizontal center of the container, a vertical center of the container, a top of the container, a side of the container, a bottom of the container, a finish feature, a body feature, a shoulder feature, and a heel feature.
(Sones et al, Figs. 1 and 5, “the finish area of the bottle”, [0012]; “the term "container finish" refers to the portion of the bottle that defines the mouth, threads or beads, and the ring”, [0002]; Bonewitz et al, Fig. 8; connect edges and create objects 228; “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27]; “For example, as is known in the container manufacturing industry, each container 114 will typically include an identifying pattern that identifies the particular mold of container molding apparatus 118 in which it originated. Preferably, inspection station 122 includes a mold number reader for identifying these identifying patterns”, c3:40-50; a bottle pattern may contain various edges with various angles)

Regarding claim 7, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 6, wherein the finish feature comprises at least one of a thread crest, a thread root, a support ledge edge, and a neck straight edge.
(Sones et al, Figs. 1 and 5, “the finish area of the bottle”, [0012]; “the term "container finish" refers to the portion of the bottle that defines the mouth, threads or beads, and the ring”, [0002])

Regarding claim 17, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, further comprising
the computer system programmed to compare the features to a data store of features and select a region of interest based on the comparison.
(Bonewitz et al, Fig. 8; connect edges and create objects 228; “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27]; “For example, as is known in the container manufacturing industry, each container 114 will typically include an identifying pattern that identifies the particular mold of container molding apparatus 118 in which it originated. Preferably, inspection station 122 includes a mold number reader for identifying these identifying patterns”, c3:40-50; a bottle pattern may contain various edges with various angles)

Regarding claim 19, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the computer system is programmed to determine dimensional measurements of the container from the features.
(Bonewitz et al, Fig. 8; determine size and shape of objects 232; connect edges and create objects 228; “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27]; “For example, as is known in the container manufacturing industry, each container 114 will typically include an identifying pattern that identifies the particular mold of container molding apparatus 118 in which it originated. Preferably, inspection station 122 includes a mold number reader for identifying these identifying patterns”, c3:40-50; a bottle pattern may contain various edges with various angles)

Regarding claim 22, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 21, further comprising
storing the regions of interest in a data store.
(Bonewitz et al, “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27])

Regarding claim 25, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 21, further comprising:
capturing, by the detector, images of the container over time while on a platform,
wherein there is relative movement between the platform and the detector, such that images captured by the detector are of different container poses relative to the detector; and
combining at least two of the captured images together into a combined image of at least a portion of the container.
(Sones et al, Figs. 1 and 5, take pictures at different angles while the bottle rotates with time and find anomaly 30; Fig. 6, combine all pictures together to unwrap images, [0021], for determining defects as check or as blister; Figs. 7-11; Bonewitz et al, Fig. 4B, may combine images taken from different images from different cameras for expanded 2D view of a 3D object)

Regarding claim 26, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the detector is at least one of a camera, an infrared sensor, a spectrometer, a confocal probe, LIDAR, and a thickness sensor.
(Bonewitz et al, Figs. 3-4, camera 168)

Regarding claim 27, the combination of Bonewitz et al and Sones et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the detector is a camera and the captured feature data is an image.
(Bonewitz et al, Figs. 3-4, camera 168)

Regarding claim 28, the combination of Bonewitz et al and Sones et al teaches a system for autonomously defining regions of interest for a container, the system comprising:
a detector for capturing feature data of the container; and
a computer system in communication with the detector, wherein the computer system is programmed to:
	identify edges of the container from the captured feature data, including transforming the captured feature data into a silhouette of the container;
	locate features on the edges of the container, 
	define the regions of interest for a dimensional measurement of the container based on the located features.
(Bonewitz et al, Sones et al, see comments on claim 1)
	The combination of Bonewitz et al and Sones et al further teaches:
	
(Bonewitz et al, Fig. 8; connect edges and create objects 228; “grouping the detected edges as a function of their locations in the image to define objects in the image, said defined objects each including one or more pixels, and the steps of storing information regarding defects in a memory and retrieving the stored information from the memory as a function of the defined objects”, [claim 27]; “For example, as is known in the container manufacturing industry, each container 114 will typically include an identifying pattern that identifies the particular mold of container molding apparatus 118 in which it originated. Preferably, inspection station 122 includes a mold number reader for identifying these identifying patterns”, c3:40-50; a bottle pattern may contain various edges with various angles)


Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s). Appellant’s argument in the appeal brief filed on 6/23/2022 is found persuasive. The 103(a) rejection to claim 3 is therefore withdrawn.

(4) Response to Argument
Subjects on appeal:
Group I: rejections under 35 U.S.C. § 103(a) on claims 21, 22, 25, and 26.
Group II: rejections under 35 U.S.C. § 103(a) on claims 1, 2, 4, 6, 7, 17, and 19. 
Group III: rejections under 35 U.S.C. § 103(a) on claims 3 and 28.


(4.1) Regarding independent claim 21, Appellant, in pages 8-16 of the brief, argues that the combination of Bonewitz (US5926268) and Sones (US2008/0273086) fails to teach:
- “identifying, by a computer system, edges of the container from the captured feature data, including transforming the captured feature data into a silhouette of the container” (also a limitation recited in claim 28);
- “classifying, by the computer system, the features on the edges of the container into measurement categories”;
- “defining, by the computer system, the regions of interest for a dimensional measurement of the container based on the features”; and
- “determining which located features to include in the region of interest based on the measurement category” as recited in claim 21.
The Examiner respectfully disagreed.
As regard to limitation “identifying, by a computer system, edges of the container from the captured feature data, including transforming the captured feature data into a silhouette of the container” (also a limitation recited in claim 28), Bonewitz teaches an container inspection system which detects bottle edges in an image using, e.g., intensity gradient (Bonewitz, Fig. 8, block 226; c11:1-15). The coordinates of the detected edges are obtained referred to a defined region (Bonewitz, “In the edge detection step, computer 144 examines each of the pixels in the defined region one at a time with respect to the pixels surrounding the pixel under examination. In one embodiment, computer 144 begins with the upper left corner of the (x, y) coordinate system, examines each pixel in the top row from left to right, and then moves down to the next row”, c10:35-45). Bonewitz also teaches that the objects of interest may be grouped with a bounding box (Bonewitz, “According to one grouping technique, the defined objects are described by a bounding box and their (x, y) positions. For example, the bounding box is the smallest rectangle that would enclose a regular-shaped object and, thus, is indicative of the object's size”, c11:15-25). The bounding box reads on the limitation “the silhouette of the container” in light of Appellant’s specification (Figs. 5-6). The defined region of the objects (Bonewitz, c10:35-45) as an coordinate reference system for the detected edge coordinates can be the bounding box for the object of interest, i.e., a silhouette of the container. The bounding box has edges with fixed coordinates (since it is a reference coordinate system). The angles of the detected edges of the objects can be referred to any bounding box edges. Once the coordinates of the detected edges of the objects are known referred to the coordinate system, the angles of the detected edges are known accordingly.
As regard to limitation “classifying, by the computer system, the features on the edges of the container into measurement categories”, Bonewitz teaches a container inspection system 110 for detecting defects on the container edges (Bonewitz, Fig. 1; Fig. 5, camera 168 points to the top edge of a container 114 for defect detection). The system can use different inspection methods/algorithms to detect different types of defects (Bonewitz, “computer 144 executes different inspection algorithms which are suited for detection of different types of defects”, “each inspection zone can have several test categories assigned at the same time. The tests assigned to a zone can be all different, or they can be of the same category with different parameters”, c11:55-65). Sones specifically teaches a glass container inspection system for detecting defects on the edge. The system can detect different types of defects as “check” or “blister” on the container edges (Sones, Fig. 5, “FIG. 5 illustrates the appearance of an anomaly 30 (a check or a blister) on the finish of the container”, [0021]; Fig. 11, steps 84 and 86, “determines whether the cluster is a check or a blister”, [0031]). The check defects and the blister defects are different (Sones, “In the glass container industry, small cracks, or fracture in the glass are referred to as "check defects"”, [0002], “Another anomaly, which can also be present are bubbles. A bubble results when gas is trapped in the glass. When the bubbles are large they are referred to as a blister and when the bubbles are small, they are referred to as a seed… the word blister will include a seed”, [0003]). Accordingly, Sones teaches a defect inspection system with different measurement categories/procedures based on whether the defect is the check defect or the blister defect (Sones, Fig. 12, when the defect is identified as the blister defect, go to the blister defect measurement procedure 92 as a measurement category; when the defect is identified as the check defect, go to the check defect measurement procedure 94 as another measurement category). Note that both Bonewitz and Sones are analogous in the area of inspecting defects on edges of a container. They do not teach away each other. The separate defect measurement procedures/categories for different defect types as taught by Sones are implementable in the container inspection system of Bonewitz. Therefore combining the method of Sones into the system and method of Bonewitz is proper.
As regard to limitation “defining, by the computer system, the regions of interest for a dimensional measurement of the container based on the features”, Bonewitz teaches defining area of interest from the inspection image (Bonewitz, Fig. 8, block 220) and further determining size of shape of objects to identify if the objects are defective (Bonewitz, Fig. 8, blocks 232 and 236, “computer 144 executes a preform morphological process at step 234 for use in determining at step 232 the size and shape of the detected objects. Following step 232, computer 144 executes various inspection routines at step 236 to inspect container 114 for defects or undesirable production trends as a function of the size, shape and location of the detected objects”, c11:50-55). Also, the separate blister and check measurements procedures 92 and 96 of Sones in Fig. 12 include various defect size measurements in a blister cluster (block 92) or a check cluster (block 96) for determining if the bottle under inspection should be rejected (block 94).
As regard to limitation “determining which located features to include in the region of interest based on the measurement category”, Sones in Fig. 12 teaches various defect size measurements in a blister cluster (block 92) or a check cluster (block 96) for determining if the bottle under inspection should be rejected (block 94). As indicated in blocks 92 and 96, defects are distributed in various regions/clusters. The defect regions/clusters are further divided into blister defect regions/clusters or check defect regions/clusters based on the defect measurement types/categories, i.e., regions of interests. That said, the blister defects are to be included in the blister cluster region of interest, and the check defects are to be included in the check cluster region of interest.
Therefore, the combination of Bonewitz and Sones teaches the claimed limitations in question with adequate motivations.

(4.2) Regarding independent claim 1, Appellant, in pages 16-17 of the brief, argues that the combination of Bonewitz (US5926268) and Sones (US2008/0273086) fails to teach similar limitations recited in claim 1 as those argued in claim 21. See comments in (4.1) for details. 

(4.3) Regarding independent claim 3, the 103(a) rejection to the claim has been withdrawn in view of Appellant’s arguments. Appellant’s arguments about claim 3 is mood.

(4.4) Regarding independent claim 28, Appellant, in page 18 of the brief, argues that “The arguments for dependent claim 3 apply with similar or equal force to independent claim 28”. However, the scope of claim 28 is different from the scope of claim 3 to which the 103(a) rejection has been withdrawn as indicated in (4.3). For example, claim 28 does not include limitation “wherein the features on the edges are classified into measurement categories based on the edge angle and location of the feature” as recited in claim 3. One of the limitations argued in claim 3, “identify an edge angle along the edges from the silhouette of the container” as recited in claim 3, is similarly recited in claim 28. Appellant, in pages 17-18, argues that the combination of Bonewitz (US5926268) and Sones (US2008/0273086) fails to teach this limitation. This limitation has been discussed in (4.1). See comments in (4.1) for details.

(5) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JIANXUN YANG/				8/1/2022
Primary Examiner, Art Unit 2664

Conferees:
1.  NAY A. MAUNG
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

EDWARD URBAN
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.